DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes that claims 19 and 20 recite “the valve distal lumen” and “the valve proximal lumen”, while the claims do not have explicit antecedent basis for this terminology, the claims provide a reasonable antecedent basis by introducing the terms by reciting a valve comprises a proximal opening and a distal lumen so there is no rejection of these terms. i.e. reciting “the valve distal lumen” is equivalent to reciting “the distal lumen of the valve” with the advantage of being shorter to write while still being clear what element is being referenced. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,344,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. Claim 18 of the present application corresponds to claim 3 of the patent but is merely broader. 
Allowable Subject Matter
Claims 18-33 would be allowable once a TD is filed to overcome the Obvious Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination discloses or fairly suggests: 
A personal vaporizer, comprising: 
a tank configured to contain a vaporizing media; 
a hollow tube extending through the tank, the hollow tube defining a tube lumen, a tube fill opening being formed through a side of the hollow tube; 
a vaporization chamber communicating with the tube lumen; and 
a valve disposed in the tube lumen, the valve configured to engage an inner surface of the tube lumen; 
wherein the valve is configured to be slidable relative to the hollow tube so that when the valve is in a first position the tube lumen is in communication with the tank via the tube fill opening, and when the valve is in a second position the valve blocks the fill opening.” (emphasis added)
Zhu (2018/0027874) is the closest prior art of record but it fails for at least the reasons discussed above. While Zhu discloses refilling a personal vaporizer through the use of a valve, the valve is not disposed within the lumen, rather it is defined by the lumen and a sealing surface of the tank. Similarly, Rogan (2022/0000180), Murison (2017/0043998), and Davis (2017/0208863) teach personal vaporizers with refill valves but also fail for at least the reasons discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753